Citation Nr: 0706919	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  97-19 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for scarring 
prior to July 1, 2003 and a compensable evaluation 
thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1975 until 
December 1978.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In March 1981, service connection was originally granted for 
post-operative basal cell carcinoma of the left posterior 
chest and assigned a noncompensable evaluation.  In May 1995, 
the veteran filed a claim for an increased rating, and in 
November 1995, the RO recharacterized the claim on appeal as 
"scars, multiple sites, residuals basal cell carcinoma 
excision" and increased the rating to 10 percent disabling.  
In January 1999, the Board remanded the case for a 
determination of whether the basal cell carcinoma of sites 
other than the veteran's left posterior chest were a part of 
the original service connected disability.  In April 2003, 
the RO reduced the left posterior chest scar to a 
noncompensable evaluation, effective July 1, 2003, and in 
June 2003, the RO severed service connection for all residual 
sites of basal cell carcinoma leaving only the left posterior 
chest.  In June 2004, the Board, once again, remanded the 
issue for further development to include a VA examination.  

The veteran has not issued a timely appeal on the severance 
of service connection for the other residual sites of basal 
cell carcinoma, and therefore, the severance issue is not 
before the Board at this time.  See 38 C.F.R. § 20.302; see 
also 38 C.F.R. § 3.400 (o) (noting that a retroactive 
increase or additional benefit will not be awarded after 
basic entitlement has been terminated such as by severance of 
service connection).  Therefore, the only issue before the 
Board is the increased rating claim for the left posterior 
chest scar.     


FINDING OF FACT

The veteran's service connected left posterior chest scar is 
well healed and asymptomatic.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
scarring prior to July 2003 and a compensable evaluation 
thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Codes 
(DC) 7818, 7800, 7801, 7802, 7803, 7804, 7805 (1995) and 
(2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The October 1995 VA examination noted a 2.5 cm x 1.5 cm scar 
just below the blade of the scapula.  The scar was well 
healed and not tender.  A September 2002 VA examination noted 
a 2 cm x 1.5 cm well healed, asymptomatic scar on the mid 
upper back, and the March 2005 VA examination found no scar 
on the left posterior chest.  The examiner noted the 
September 2002 VA examination where a photograph was taken of 
the scar in the mid back.  However, by the time of the July 
2004 examination, the examiner noted the scar was well 
healed. 

In August 2006, the veteran underwent another VA Scar 
Examination.  The examiner noted there was no scar on the 
left posterior chest.  Therefore, there were no measurements, 
tenderness, adherence to underlying tissue, limitation of 
motion or function, underlying soft tissue damage, or skin 
ulceration or breakdown.  

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  The Board considers all 
the evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran's service connected scar of the left posterior 
chest was evaluated under DC 7818.  During the pendency of 
the veteran's appeal, VA's Schedule for Rating Disabilities 
was amended.  By regulatory amendment, effective July 31, 
2002, changes were made to the schedular criteria for 
evaluating skin disabilities, as set forth in 38 C.F.R. § 
4.118 (2001).  See 67 Fed. Reg. 49596- 49599 (2002).  The 
veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
("[S]tatutes or regulations liberalizing the criteria for 
entitlement to compensation . . . may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits."); see also Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).   However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(Where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.).  

Both the former and current versions of DC 7818 are 
essentially the same, requiring malignant skin growths to be 
rated as disfigurement of the head, face, or neck (DC 7800); 
scars (DC 7801-7805); or impairment of function.  See 38 
C.F.R. § 4.118, DC 7818 (1995) and (2006).

Under the former criteria,  DC 7803 provides that a 10 
percent maximum rating is warranted for superficial, poorly 
nourished scars with repeated ulceration, and DC 7804 
provides a maximum 10 percent rating for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, DC 7803, 7804 (1995). 

Under the revised criteria, DC 7801 provides a 10 percent 
rating for a scar, other than head, face, or neck, that is 
deep or that cause limited motion of an area or areas 
exceeding 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, 
DC 7801 (2006).  Revised DC 7802 provides for a 10 percent 
rating for scars, other than the head, face, or neck, that 
are superficial and that do not cause limited motion if the 
scar covers an area or areas of 144 square inches (929 sq. 
cm.) or greater.  Note (2) to this Code states that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at DC 7802.  Under the revised DC 7803, a 
10 percent rating is warranted for a superficial unstable 
scar.  Note (1) to this Code indicates that an unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at DC 7803.  Under 
revised DC 7804, a 10 percent rating is warranted for scars 
which are superficial and painful on examination; Note (1) to 
this Code indicates that a superficial scar is one not 
associated with underlying tissue damage.  Id. at DC 7804.

Under the former and current versions of DC 7805, disability 
evaluations are assigned for scars according to the 
limitation of function of the part affected by the scar.  See 
38 C.F.R. § 4.118, DC 7805 (1995) and (2006). 

Based on the medical evidence of record, the Board finds that 
a rating in excess of 10 percent for scarring prior to July 
2003 and a compensable evaluation thereafter is not 
warranted.  The largest measurement of the service connected 
scar was 2.5 cm x 1.5 cm.  See VA Examination (Oct. 1995).  
This measurement does not meet the requirements for a 
compensable rating under revised DC 7801, 7802.  Furthermore, 
by the July 2004 VA examination, the scar had completely 
resolved.  The August 2006 examination found no scar on the 
left posterior chest, and therefore no measurements, 
tenderness, adherence to underlying tissue, limitation of 
motion or function, underlying soft tissue damage, or skin 
ulceration or breakdown.  Therefore, a compensable evaluation 
is not warranted under the remaining former or revised 
diagnostic codes.  

At this point, the Board notes that during the course of the 
appeal, the RO found that the evidence warranted a 
noncompensable rating effective from July 1, 2003.  
Generally, a claim stemming from a rating reduction action is 
a claim for restoration of the prior rating, not a claim for 
an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 
(1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
To the extent that a portion of this appeal may be governed 
by laws and regulations pertaining to reductions of ratings, 
the Board finds that assignment of the noncompensable rating 
from July 1, 2003 was warranted.
 
The Board first observes that the veteran was timely notified 
of the proposed reduction and given the opportunity to submit 
additional evidence and request a predetermination hearing 
pursuant to 38 C.F.R. § 3.105.  See Letter from RO to the 
Veteran (Oct. 2002).  Further, the record shows that the 
provisions of 38 C.F.R. § 3.344 pertaining to ratings which 
have continued for 5 years or more have also been met.  See 
generally Brown v. Brown, 5 Vet. App. 413 (1993).  Looking to 
the veteran's disability in relation to its history it is 
clear from the competent evidence of record that the 10 
percent rating was based on "multiple" scars that were not 
actually service connected disabilities.  See Board Remand 
(Jan. 1999); Rating Decision (Apr. 2003).  The assignment of 
a noncompensable rating from July 1, 2003 was, therefore, 
supported by the evidence from a historical perspective and 
reflected the actual service connected disability.  38 C.F.R. 
§§ 4.1, 4.13.  

Based upon the above, the Board finds that a preponderance of 
the evidence is against a rating in excess of 10 percent 
prior to July 1, 2003 and a compensable rating thereafter for 
the service connected left posterior chest scar.  There is no 
doubt to be resolved in his favor.  38 U.S.C.A. § 5107(b).  
Therefore, the claim must be denied.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Oct. 2002, July 2003, June 2004); Rating 
Decision (Apr. 2003).  As such, VA fulfilled its notification 
duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  He has been told what he 
must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  In a March 2006 
letter, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the veteran in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to a rating in excess of 10 percent for scarring 
prior to July 2003 and a compensable evaluation thereafter is 
denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


